DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2 - 21 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 2, the prior art of record fails to teach or fairly suggest a camera housing having a length, a width, and a height, wherein the length is greater than the width; a lens coupled to the camera housing; and an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene, wherein a lower portion of the camera housing relative to the lens and the image sensor comprises a plurality of protrusions configured to protrude from the camera housing, wherein the plurality of protrusions are configured to extend away from the lower portion of the camera housing in a same direction, wherein the plurality of protrusions define a plurality of cavities, and wherein a width of each of the plurality of cavities is parallel to the width of the camera housing such that a camera interface of a mount can slidably engage with the plurality of cavities in a direction parallel to the length of the camera housing; in combination with other elements of the claim. Applicant states in the specification as filed that the specific structure of the amended claim is shown according to the application as filed in paragraph figures 4A – 4B (shown below).  Wherein item 124 are the plurality of protrusions as shown.
Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


    PNG
    media_image1.png
    790
    587
    media_image1.png
    Greyscale


Regarding claims 3 – 9, claims 3 - 9 are allowed as being dependent from allowed independent claim 2.

claim 10, the prior art of record fails to teach or fairly suggest a camera housing having a length, a width, and a height, wherein the length is greater than the width; a lens coupled to the camera housing; and an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene, wherein a lower portion of the camera housing relative to the lens and the image sensor comprises: a plurality of protrusions configured to protrude from the camera housing, wherein the plurality of protrusions are configured to extend away from the lower portion of the camera housing in a same direction, and a cavity, wherein a width of the cavity is oriented parallel to the width of the camera housing such that a camera interface of a mount can slidably engage with the cavity lengthwise with the camera housing; in combination with other elements of the claim. Applicant states in the specification as filed that the specific structure of the amended claim is shown according to the application as filed in paragraph figures 4A – 4B (shown below).  Wherein item 124 are the plurality of protrusions as shown.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its 


    PNG
    media_image1.png
    790
    587
    media_image1.png
    Greyscale



Regarding claims 11 - 15, claims 11 - 15 are allowed as being dependent from allowed independent claim 10.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest a camera housing having a lengths a width, and a height, wherein the length is greater than the width; a lens coupled to the camera housing; and an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene; wherein a bottom portion of the camera housing relative to the lens and the image sensor comprises: a plurality of protrusions configured to protrude from the bottom portion of the camera housing, wherein the plurality of protrusions are configured to extend away from the bottom portion of the camera housing in a same direction, and a plurality of cavities having a rounded cross-sectional shape, wherein a width of the rounded cross-sectional shape of the plurality of cavities is oriented parallel to the width of the camera housing to enable an interface of a mount to slidably engage with the plurality of cavities in a direction that is parallel to the length of the camera housing; in combination with other elements of the claim. Applicant states in the specification as filed that the specific structure of the amended claim is shown according to the application as filed in paragraph figures 4A – 4B (shown below).  Wherein item 124 are the plurality of protrusions as shown.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


    PNG
    media_image1.png
    790
    587
    media_image1.png
    Greyscale



Regarding claims 17 - 18, claims 17 - 18 are allowed as being dependent from allowed independent claim 16.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest a camera housing having a lengths a width, and a height, wherein the length is greater than the width; a lens coupled to the camera housing; and an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene, the image data having a horizontal image plane, wherein a lower portion of the camera housing relative to the lens and the image sensors comprises a plurality of protrusions configured to protrude from the camera housing vertically relative to the horizontal image plane, wherein the plurality of protrusions are configured to extend away from the lower portion of the camera housing in a same direction, and a plurality of cavities, wherein a width of each of the plurality of cavities is parallel to the width of the camera housing and a depth or length of each of the plurality of cavities is parallel to the length of the camera housing; in combination with other elements of the claim. Applicant states in the specification as filed that the specific structure of the amended claim is shown according to the application as filed in paragraph figures 4A – 4B (shown below).  Wherein item 124 are the plurality of protrusions as shown.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


    PNG
    media_image1.png
    790
    587
    media_image1.png
    Greyscale



Regarding claims 20 - 21, claims 20 - 21 are allowed as being dependent from allowed independent claim 19.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamamura (US patent No. 4,666,275) teaches a camera attaching to a unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/USMAN A KHAN/
Usman Khan
11/22/2021Primary Examiner, Art Unit 2696